WICKERSHAM, District Judge.
In the case of Bischoff v. Wethered, 76 U. S. (9 Wall.) 812, 19 L. Ed. 829, the judgment sued on was rendered in the Common Pleas at Westminster Hall, in England, upon personal service on defendant at Baltimore, Md. The Supreme Court said:
“As to the first point raised, to wit, the effect of the proceedings in the Common Pleas at Westminster Hall, it is enough to say that it was wholly without jurisdiction of the person, and whatever validity it may have in England, by virtue of the statute law, against property of the defendant there situate, it can have no validity here, even of a prima facie character. It is simply null.”
Other decisions support this authority. D’arcy v. Ketchum, 11 How. 165, 13 L. Ed. 648; Pennoyer v. Neff, 95 U. S. 714, 720, 24 L. Ed. 565; Harkness v. Hyde, 98 U. S. 476, 25 L. Ed. 237.
The judgment sued on is null and void for want of jurisdiction, and the demurrer to the answer is overruled. Unless * the reply alleges personal service on the defendant within the jurisdiction of the Yukon court, the case must be dismissed for want of jurisdiction.